Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Publication No. JP 2016066529 to Kichi (“Kichi”, citiing to the enclosed machine translation). Regarding claims 1 and 2, Kichi discloses a negative electrode comprising a current collector onto which a negative electrode active material is deposited. The negative electrode active material is made as a dispersion/slurry of lithiated silicon oxide and carbon active material in a 10:90 weight ratio and polyacrylic acid having a molecular weight greater than 500,000 as binder, among other ingredients. Kichi at paragraph [0134] and [0135]. In at least example 4-2, polyvinylidene fluoride was used as an additional binder alongside the PAA. Id. at paragraph [0154]. The slurry is then deposited on a current collector substrate followed by heating at 180 C. Further regarding claim 8, upon battery discharge the silicon oxide is delthiated, leaving behind a silicon oxide with x ranging from 0.2 to 0.5.  
Kichi differs from the present claims because it does not specifically disclose an the recited ranged amount of polyacrylic acid.  However, Kichi discloses that the amount of polyacrylic acid should be chosen such that there is sufficient polymer to impart improved stability in the electrode but that care should be taken to avoid amounts that lead to decreased adhesion which might undermine the stability improvement imparted by the polyacrlic acid for a  given application.  Moreover, Kichi discloses these amounts relative to the amount of active material.  Thus, Kichi discloses that the amount of polyacrylic acid relative to the amount of active material is a result effective variable, thereby rendering the claimed range obvious to the person of ordinary skill in the art as nothing more than an optimization for a given application.
	Further regarding claims 5-7,  Kichi differs from those claims in that its heat treatment is performed at 180 C, and the time of the heating step isn’t disclosed. However, small adjustments in time and temperature of a heat treatment method are considered to be well within the routine practicesin the art at the time of invention in optimizing a method for a given application and thus, absent a showing of criticality are found to be obvious. MPEP 2144.05(II)(A).
Allowable Subject Matter
For the reasons of record, claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9 and 10 are allowed.  The scope is substantially the same as previous claims 3 and 4 and they are allowed for the same reasons previously provided.
Response to Arguments
Applicant's arguments filed March 22, 2022, have been fully considered but they are not persuasive. Applicant alleges that the claimed range of second polymer amount renders the claims patentable over Kichi because Kichi discloses a range of 0.1-2.5 where the claimed range is 3-10.  The Office notes that Kichi provides more than a range, instead providing reasons for why one would experiment with the amount of PAA.  Although it provides a range preferred for the specific application disclosed therein, the reference’s teachings are not limited by that preferred range.  Because Kichi provides broad guidance to the person of ordinary skill in the art at the time of invention for why and how to experiment with the amount, because the claimed range is close to preferred range of Kichi, and because nothing in Kichi would direct the person of ordinary skill in the art away from the claimed range, the Office finds the claimed range obvious.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT P MCCONNELL whose telephone number is (571)270-7531. The examiner can normally be reached 9am to 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WYATT P MCCONNELL/Examiner, Art Unit 1727